Citation Nr: 1626086	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  13-25 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected heart disease.

2.  Entitlement to special monthly compensation for loss of use of a creative organ.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record reflects that the Veteran perfected an appeal to the Board on the issues of entitlement to service connection for erectile dysfunction (claimed as secondary to service-connected heart disease) and entitlement to special monthly compensation for loss of use of a creative organ.  He requested a hearing before the Board in his August 2013 VA Form 9 and his January 2015 VA Form 9.  Although the Board record shows that the Veteran was a "no show" for a scheduled May 6, 2016 hearing date, it does not appear that the Veteran actually received notice of the hearing date.  Neither the Veteran's claims file nor the "Veterans Appeals Control and Locator System" (VACOLS) includes a copy of any VA letter providing notice to the Veteran of his scheduled May 2016 hearing date.

Therefore, to ensure that VA's duties to notify and assist are fully met, the Board believes that the AOJ should schedule the Veteran for another hearing date and provide the Veteran with notice by letter of the scheduled hearing date, place, and time.  A copy of the notice letter must be associated with the Veteran's claims file.




	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for another hearing date and provide the Veteran with notice of the scheduled hearing date, place, and time.  A copy of the notice must be associated with the Veteran's claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




